Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:

  THOMAS KIMBRO, on behalf of
  himself and all others similarly situated,

         Plaintiff,                                                           CLASS ACTION

  v.                                                                          JURY DEMAND

  STERLING JEWELERS INC., d/b/a
  JARED THE GALLERIA OF JEWELRY,

        Defendant.
  ___________________________________/

                                  CLASS ACTION COMPLAINT

         1.      Defendant is a specialty jewelry company headquartered in Akron, Ohio.

  Defendant is the parent company of approximately at least one dozen store brands operating in

  the United States, including “Jared the Galleria of Jewelry.”

         2.      This is a class action against Defendant for overstating diamond weights on

  jewelry sold in Jared the Galleria of Jewelry physical stores, as well as through its website

  www.jared.com.

         3.      During the class period, Defendant systematically inflated the total weights of

  uncertified diamonds knowing that the average consumer would have no way of knowing that

  the weights were inflated prior to purchase.

         4.      According to the Federal Trade Commission, when diamond weight is stated as a

  decimal figure, diamond weights must be accurate to the last decimal place. Likewise, there are

  certain requirements when diamond weight is stated as a fraction:

         16 C.F.R. § 23.18       Misrepresentation of weight and “total weight.”

                         a. It is unfair or deceptive to misrepresent the weight of a diamond.

                                                 Page 1 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 2 of 18




                      b. It is unfair or deceptive to use the word “point” or any abbreviation in

              any representation, advertising, marking, or labeling to describe the weight of a

              diamond, unless the weight is also stated as decimal parts of a carat (e.g., 25

              points or .25 carat).

                      NOTE 1 TO PARAGRAPH (b): A carat is a standard unit of weight for a

              diamond and is equivalent to 200 milligrams (1⁄5 gram). A point is one one-

              hundredth (1⁄100) of a carat.

                      c. If diamond weight is stated as decimal parts of a carat (e.g., .47 carat),

              the stated figure should be accurate to the last decimal place. If diamond weight is

              stated to only one decimal place (e.g., .5 carat), the stated figure should be

              accurate to the second decimal place (e.g., “.5 carat” could represent a diamond

              weight between .495-.504).

                      d. If diamond weight is stated as fractional parts of a carat, a conspicuous

              disclosure of the fact that the diamond weight is not exact should be made in close

              proximity to the fractional representation and a disclosure of a reasonable range of

              weight for each fraction (or the weight tolerance being used) should also be made.

                      NOTE TO PARAGRAPH (d): When fractional representations of

              diamond weight are made, as described in paragraph d of this section, in catalogs

              or other printed materials, the disclosure of the fact that the actual diamond

              weight is within a specified range should be made conspicuously on every page

              where a fractional representation is made. Such disclosure may refer to a chart or

              other detailed explanation of the actual ranges used. For example, “Diamond

              weights are not exact; see chart on p. X for ranges.”



                                              Page 2 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 3 of 18




          5.      Defendant’s diamond weights, when displayed in decimal numbers, are not

  accurate to the last decimal point.

          6.      Similarly, Defendant’s diamond weights, when displayed as fractional parts of a

  carat, are not accompanied by a conspicuous disclosure of the fact that the diamond weight is not

  exact, nor is it accompanied by a disclosure of the weight tolerance used by Defendant.

          7.      Defendant’s diamond products are sold throughout the United States, both inside

  Florida and outside Florida.

                                                 PARTIES

          8.      Plaintiff, Thomas Kimbro, is a natural person and at all relevant times a resident

  and citizen of Martin County, Florida.

          9.      Defendant is a corporation with its principal place of business located at 375

  Ghent Road, Akron, OH 44333 conducting business in the State of Florida through its registered

  agent, CT Corporation System, located at 1200 South Pine Island Road, Plantation, FL 33324.

                                     JURISDICTION AND VENUE

          10.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332(d)(2)(A) because this is an action for a sum exceeding $5,000,000.00, exclusive of interest

  and costs, and in which at least one class member is a citizen of a state different than Defendant

          11.     This Court has personal jurisdiction over Defendant.

          12.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

  acts and transactions giving rise to this action occurred in this District and Defendant is

  authorized to conduct business in this District, has intentionally availed itself of the laws and

  markets within this District through the promotion, marketing, distribution, and sale of products

  in this District, and is subject to personal jurisdiction in this District.



                                                 Page 3 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 4 of 18




                                     FACTUAL ALLEGATIONS

          13.     Defendant operates approximately two hundred (200) retail “Jared the Galleria of

  Jewelry Stores” nationwide, including over twenty (20) stores in the State of Florida.

          14.     Plaintiff purchased a diamond ring from Defendant at its retail location in Palm

  Beach Gardens, Florida on or about August 11, 2018.

          15.     At the time of the purchase, the Defendant showed Plaintiff a diamond ring from

  the Neil Lane Bridal Set collection.

          16.     The diamond ring at issue came with a product description that purported to

  depict the total weight of the diamonds as fraction representations of carats.

          17.     After purchasing the ring, the Defendant gave the Plaintiff an “insurance

  replacement estimate” card.

          18.     This card contained the description of the physical characteristics of the jewelry

  purchased by Plaintiff.

          19.     This card did not contain a conspicuous disclosure that the weight of the

  diamonds sold to Plaintiff was not exact.

          20.     This card also did not contain a conspicuous statement setting forth the weight

  tolerance used by the Defendant.

          21.     This card also contained an entry for the total weight of the diamonds purchased

  by the Plaintiff.

          22.     The Defendant wrote the total weight to two decimal places.

          23.     Unbeknownst to the Plaintiff at the time, the diamond weight that appeared

  written on the product description was below the actual weight of the diamond.

          24.     According to the 16 C.F.R. §23.18, when a diamond weight is given as a decimal



                                              Page 4 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 5 of 18




  representation, the written representation must be accurate to the last decimal place.

         25.     Similarly, when the diamond weight is given as a fraction of a carat, a

  conspicuous disclosure must be given that the weight is not exact, and the weight tolerance used

  by the merchant must appear on the disclosure.

         26.     The Defendant violated both of these requirements.

         27.     A violation of these requirements makes this business practice an unfair and

  deceptive business practice.

                                       CLASS ALLEGATIONS

         28.     As detailed below in the individual counts, Plaintiff brings this lawsuit on behalf

  of himself and all others similarly situated, pursuant to Rule 23(a), (b)(2) and (b)(3) and (c)(4) of

  the Federal Rules of Civil Procedure.

     CLASS DEFINITIONS

         29.     Plaintiff seeks to represent the following:

                                 a.       Nationwide Class: All persons in the United States who

                         purchased one or more pieces of jewelry where 1) the weight of diamonds

                         indicated in decimal numbers on the written product description exceeded

                         the actual weight of the diamonds in the jewelry by more than 1/100 of a

                         carat (1 point, 2mg) and/or 2) the weight of diamonds indicated as a

                         fraction of a carat appeared without a conspicuous disclosure that the

                         weight was not exact, and the weight tolerance was not provided, within

                         four years preceding the filing of this complaint.;

                                 and

                                 b.       Florida Subclass: All persons in the State of Florida who



                                               Page 5 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 6 of 18




                         purchased one or more pieces of jewelry where 1) the weight of diamonds

                         indicated in decimal numbers on the written product description exceeded

                         the actual weight of the diamonds in the jewelry by more than 1/100 of a

                         carat (1 point, 2mg) and 2) the weight of diamonds indicated as a fraction

                         of a carat appeared without a conspicuous disclosure that the weight was

                         not exact, and the weight tolerance was not provided, within four years

                         preceding the filing of this complaint.;

         30.     Together, the National Class and the Florida Subclass shall be collectively

  referred to herein as the “Class”.

         31.     Excluded from the Class are Defendant, as well as its officers, employees, agents,

  board members, and legal counsel, and any judge who presides over this action (or spouse or

  family member of presiding judge), as well as all past and present employees, officers, and

  directors of Defendant.

         32.     Plaintiff reserves the right to expand, limit, modify, or amend this class definition,

  including the addition of one or more subclasses, in connection with Plaintiff’s Motion for Class

  Certification, or at any other time, based upon, inter alia, changing circumstances and/or new

  facts obtained during discovery.

         NUMEROSITY

         33.     The class is composed of thousands of individuals, whose joinder in this action

  would be impracticable. The disposition of their claims through this class action will benefit all

  Class Members, the parties, and the Courts.

         34.     While the precise number of class members is currently unknown to Plaintiff, the

  evidence will show that Defendant has sold mislabeled jewelry to thousands of consumers



                                              Page 6 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 7 of 18




  nationwide.

         35.       Moreover, it is administratively feasible to ascertain class members by reference

  to objective criteria: consumers who purchased diamond jewelry from Defendant during

  specified time periods. There are no subjective issues such that determining class membership

  would require a “minitrial” on the merits of each class member’s claim.

         36.       The evidence will show that Defendant maintains records that will be useful in

  identifying Class Members.

         37.       Moreover, the evidence will show that self-identification of class members will be

  a manageable process. Class members will be able to self-identify through proof of purchase

  (receipts; credit card statements; possession of actual jewelry).

     COMMONALITY/PREDOMINANCE

         38.       This action involves common questions of law and fact, which predominate over

  any questions affecting individual class members. These common legal and factual questions

  include, but are not limited to, the following: [1] whether the claims discussed above are true, or

  are misleading, or objectively reasonably likely to deceive; [2] whether the alleged conduct

  constitutes violations of the FDUTPA; [3] whether Defendant engaged in false or misleading

  advertising; [4] whether Defendant has been unjustly enriched at the expense of Plaintiff and the

  Class members as a result of Defendant’s false and misleading representations; [5] whether

  Plaintiff and Class members have sustained monetary loss and the proper measure of that loss;

  and [6] whether Plaintiff and Class members are entitled to other appropriate remedies, including

  a declaration.

         TYPICALITY

         39.       Plaintiffs’ claims are typical of the claims of the members of the Class because,



                                               Page 7 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 8 of 18




  inter alia, all Class members were injured through the uniform misconduct described above and

  were subject to Defendant’s deceptive labeling of diamond weights. Plaintiffs are advancing the

  same claims and legal theories on behalf of themselves and all Class Members.

         40.     The evidence that will support and prove Plaintiffs claims are probative of each

  Class Member, with damages being the only divergent factual characteristic.

         41.     Plaintiffs’ claims are thus typical of the claims of the classes he seeks to

  represent.

         ADEQUACY OF REPRESENTATION

         42.     Plaintiff is an adequate representative of the Class because his interests do not

  conflict with the interests of the Class that he seeks to represent; he has retained counsel

  competent and highly experienced in complex class action litigation and he intends to prosecute

  this action vigorously. The interests of the Class will be fairly and adequately protected by

  Plaintiff and his undersigned counsel.

         REQUIREMENT OF FED. R. CIV. P. 23(B)(3)

         43.     The questions of law or fact common to Plaintiff’s and each Class member’s

  claims predominate over any questions of law or fact affecting only individual members of the

  Class. All claims by Plaintiff and the unnamed Class members are based on the common

  marketing and sales practices Defendant utilized in its sale of diamond jewelry to Plaintiff and

  the unnamed Class members.

         44.     Common issues predominate when, as here, liability can be determined on a class

  wide basis, even when there will be some individualized damages determinations.

         45.     As a result, when determining whether common questions predominate, courts

  focus on the liability issue, and if the liability issue is common to the Class as is in the case at



                                              Page 8 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 9 of 18




  bar, common questions will be held to predominate over individual questions.

         SUPERIORITY

         46.     A class action is superior to individual actions in part because of following non-

  exhaustive factors: [1] Joinder of all Class members would create extreme hardship and

  inconvenience for the affected customers as they reside throughout the country; [2] Individual

  claims by Class members are impractical because the costs to pursue individual claims exceed

  the value of what any one Class member has at stake. As a result, individual Class members have

  no interest in prosecuting and controlling separate actions; [3] There are no known individual

  Class members who are interested in individually controlling the prosecution of separate actions;

  [4] The interests of justice will be well served by resolving the common disputes of potential

  Class members in one forum; [5] Individual suits would not be cost effective or economically

  maintainable as individual actions; and [6] The action is manageable as a class action.

         REQUIREMENT OF FED. R. CIV. P. 23(B)(2)

         47.     Defendant has acted and/or refused to act on grounds generally applicable to the

  classes by engaging in a uniform marketing and advertising campaign containing false,

  misleading and deceptive representations and material omissions that were and are reasonably

  likely to mislead Plaintiffs and the Classes, thereby making appropriate final declaratory relief

  with respect to the classes as a whole.

         48.     As it is clear that the predominant issue regarding Defendant’s liability is whether

  Defendant’s representations were unfair and deceptive because it systematically mislabeled the

  weights of diamonds , utilizing Rule 23(c)(4) to certify either or both of the Florida Classes for a

  class wide adjudication on this issue would materially advance the disposition of the litigation as

  a whole.



                                              Page 9 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 10 of 18




                           FRAUDULENT CONCEALMENT TOLLING

            49.    All applicable statutes of limitation have been tolled by Defendant’s knowing and

   active deceptive concealment and denial of the facts alleged herein throughout the period

   relevant to this action. Plaintiffs and members of the class did not and could not have known

   about the facts giving rise to the causes of action at any point during Defendant’s history of

   mislabeling diamond weights. Defendant deceptively concealed the truth from its customers and,

   accordingly, the relevant statutes of limitation should be equitably tolled.

            50.    Instead of disclosing the true weights of diamonds to consumers, Defendant

   mislabeled the weights in order to increase the value of the jewelry it sold. By making many

   affirmative representations that concealed the true weight of diamonds as described in this

   complaint, Defendant actively and successfully concealed Plaintiffs’ and class members’ causes

   of action (which are based on the deceptive and untrue practices made by Defendant as described

   in this complaint).

            51.    Furthermore, by continuously mislabeling the weights of diamonds, Defendant

   actively and successfully concealed Plaintiffs’ and class members’ causes of action by deceptive

   means.

                                      COUNT I
                  FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
            52.    Plaintiff re-alleges and incorporates by reference the allegations contained in

   paragraphs 1 – 51 as if fully set forth herein.

            53.    This cause of action is brought pursuant to the Florida Deceptive and Unfair

   Trade Practices Act, section 501.201, Fla. Stat., et seq. (“FDUTPA”). The stated purpose of the

   FDUTPA is to “protect the consuming public . . . from those who engage in unfair methods of

   competition, or unconscionable, deceptive, or unfair acts or practices in the conduct of any trade


                                                Page 10 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 11 of 18




   or commerce.” Fla. Stat.§ 501.202(2).

          54.     Plaintiff is a consumer as defined by Fla. Stat. § 501.203. The diamonds

   referenced in this Complaint are goods within the meaning of the FDUTPA. Defendant is

   engaged in trade or commerce within the meaning of the FDUTPA.

          55.     Section 501.204(1), Fla. Stat., declares unlawful “[u]nfair methods of

   competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

   conduct of any trade or commerce.”

          56.     501.203(3)(c) makes any violation of “any law, statute, rule, regulation, or

   ordinance which proscribes unfair methods of competition, or unfair, deceptive, or

   unconscionable acts or practices” a violation of this Act.

          57.     The FDUTPA also prohibits false and misleading advertising. Defendant has

   violated the FDUTPA by committing unconscionable acts or practices and unfair or deceptive

   acts or practices in the conduct of trade or commerce.

          58.     Defendant’s unfair and deceptive practices as described herein are likely to

   mislead—and have misled—consumers acting reasonably given the circumstances.

          59.     Specifically, Defendant has violated the FDUTPA by overstating the carat weight

   of the diamonds in jewelry sold by Defendant.

          60.     Defendant has also committed a per se violation of the FDUTPA by violating 16

   C.F.R. § 23.18.

          61.     Specifically, Defendant has violated the FDUTPA by representing the weight of

   diamonds to be greater than allowable under 16 C.F.R. § 23.18.

          62.     Similarly, Defendant has violated FDUTPA by not providing a conspicuous

   disclosure that the weights of its diamonds are not exact, and not providing the weight tolerance



                                               Page 11 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 12 of 18




   it uses.

              63.   Through its unfair acts and practices, Defendant has improperly obtained money

   from Plaintiff and members of the Class. As such, Plaintiff requests that this Court cause

   Defendant to restore this money to Plaintiff and all Class Members, and to enjoin Defendant

   from continuing to violate the FDUTPA as discussed herein and/or from violating the FDUTPA

   in the future. Otherwise, Plaintiff, the Class, and members of the general public may be

   irreparable harmed and/or denied an effective and complete remedy if such an order is not

   granted.

              64.   The harm suffered by Plaintiffs and consumers in the Class was directly and

   proximately caused by the deceptive, misleading and unfair practices of Defendant, as more fully

   described herein.

              65.   Pursuant to §§ 501.211(2) and 501.2105, Fla. Stat., Plaintiffs and consumers in

   the Class make claims for damages, attorneys’ fees and costs.

                              COUNT II
   ALTERNATIVE COUNT FOR VIOLATIONS OF STATE CONSUMER PROTECTION
                   LAWS (ON BEHALF OF THE CLASS)

              66.   Plaintiff re-alleges and incorporates by reference the allegations contained in

    paragraphs 1-51 as if fully set forth herein.

              67.   Plaintiff brings this claim in the alternative, individually, on behalf of all similarly

    situated residents of the states in which they contracted with Defendant, for violations of the

    consumer protection acts of those states.

              68.   All of the states where members of the class and Defendant contracted have

    enacted statutes designed to protect consumers against unfair, deceptive, fraudulent and

    unconscionable trade and business practices and false advertising. There statutes are:



                                                 Page 12 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 13 of 18




           a. Alabama Deceptive Trade Practices Act, Ala. Statutes Ann. §§ 8-19-1, et. seq.;

           b. Arizona Consumer Fraud Act, Arizona Revised Statutes, §§ 44-1521, et. seq;

           c. Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et. seq;

           d. California Consumer Legal Remedies Act, Cal. Civ. Code § 1750, et. seq;

           e. California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et. seq;

           f. Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-101, et. seq;

           g. Connecticut Unfair Trade Practices Act, Conn. Gen. State § 42-110a, et. seq;

           h. Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et. seq;

           i. Georgia Fair Business Practices Act, § 10-1-390, et. seq;

           j. Idaho Consumer Protection Act, Idaho Code § 48-601, et. seq;

           k. Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS §

              505/1, et. seq;

           l. Indiana Deceptive Consumer Sales Act, Indiana Code Ann. §§ 24-5-0.5-0.1, et.

              seq;

           m. Iowa Consumer Fraud Act, Iowa Code §§ 714.16, et. seq;

           n. Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50-626, et. seq;

           o. Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110, et. seq;

           p. Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann §§ 365.020, et. seq;

           q. Maryland Consumer Protection Act, Md. Com. Law Code §§ 13-101, et. seq;

           r. Michigan Consumer Protection Act, §§ 445.901, et. seq;

           s. Minnesota Prevention of Consumer Fraud Act, Minn. Stat. §§ 325F.68, et. seq;

           t. Minnesota Uniform Deceptive Trade Practices Act, Minn. Stat. § 325D.43, et.

              seq;



                                          Page 13 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 14 of 18




           u. Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et. seq;

           v. Nebraska Consumer Protection Act, Ne. Rev. Stat. § 59-1601, et. seq;

           w. Nebraska Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-301, et.

              seq;

           x. Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§ 598.0903, et. seq;

           y. New Jersey Consumer Fraud Act, N.J. Stat. Ann §§ 56:81, et. seq;

           z. New Mexico Unfair Practices Act, N.M. Stat. Ann. §§ 57 121, et. seq;

           aa. New York Deceptive Acts and Practices Act, N.Y. Gen. Bus. Laws §§ 349, et.

              seq;

           bb. North Carolina Unfair and Deceptive Trade Practices Act, North Carolina General

              Statutes §§ 75-1, et. seq;

           cc. North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01, et. seq;

           dd. Ohio Deceptive Trade Practices Act, Ohio Rev. Code Ann. §§ 4165.01, et. seq;

           ee. Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et. seq;

           ff. Oregon Unfair Trade Practices Act, Rev. Stat § 646.605, et. seq;

           gg. Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73 Penn.

              Stat. Ann. §§ 201-1, et. seq;

           hh. South Carolina Unfair Trade Practices Act, S.C. Code Laws § 39-5-10, et. seq;

           ii. South Dakota Deceptive Trade Practices and Consumer Protection Laws, S.D.

              Codified Laws §§ 37 24 1, et. seq;

           jj. Tennessee Trade Practices Act, Tennessee Code Annotated §§ 47-25-101, et. seq;

           kk. Texas Deceptive Trade Practices-Consumer Protection Act, Texas Stat. Ann. §§

              17.41, et. seq;



                                              Page 14 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 15 of 18




                 ll. Virginia Consumer Protection Act, Virginia Code Ann. §§ 59.1-196, et. seq;

                 mm.        Washington Consumer Fraud Act, Wash. Rev. Code § 19.86.010, et. seq;

                 nn. Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100.18, et. seq;

           69.       The diamond jewelry marketed and sold by Defendant constitutes products to

   which these consumer protections laws apply.

           70.       Defendant’s deceptive acts and omissions, and Defendant’s dissemination of

   deceptive and misleading advertising and marketing materials in connection therewith, occurring

   in the course of conduct involving trade or commerce, constitute unfair methods of competition

   and unfair or deceptive acts or practices within the meaning of each of the above enumerated

   statutes.

           71.       Defendant’s unfair and deceptive business practices damaged the class members.

           72.       Plaintiff, on behalf of the class members seeks monetary damages and attorney’s

   fees and costs.

                                             COUNT III
                                        UNJUST ENRICHMENT

           73.       Plaintiff re-alleges and incorporates by reference the allegations contained in

   paragraphs 1 – 51 as if fully set forth herein.

           74.       At all times relevant hereto, Defendant mislabeled the weight of diamonds in the

   jewelry it sold to consumers thereby misleading them into paying a higher price for a product

   they believed contained a larger weight of diamonds.

           75.       Plaintiff and consumers in the Class conferred upon Defendant non-gratuitous

   payments for the mislabeled jewelry described in this complaint. Defendant appreciated,

   accepted or retained the non-gratuitous benefits conferred by Plaintiff and consumers in the

   Florida Class, with full knowledge and awareness that, as a result of Defendant’s deceptive


                                                Page 15 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 16 of 18




   marketing and practices, Plaintiffs and consumers in the Class were not receiving products of the

   quality, nature, fitness or value that had been represented by Defendant and reasonable

   consumers would have expected. In fact, the products purchased were worth far less than

   consumers were led to believe.

          76.     Defendant profited from its unlawful, unfair, misleading, and deceptive practices

   and advertising at the expense of Plaintiff and consumers in the Florida Class under

   circumstances in which it would be unjust for Defendant to be permitted to retain the benefit.

   Under common law principles of unjust enrichment, Defendant should not be permitted to retain

   the benefits of this unjust enrichment.

          77.     Because Defendant’s retention of the non-gratuitous benefits conferred by

   Plaintiff and consumers in the Class is unjust and inequitable, Plaintiff and consumers in the

   Class are entitled to, and hereby seek disgorgement and restitution of Defendant’s wrongful

   profits, revenue, and benefits in a manner established by the Court.

                                            COUNT IV
                                       BREACH OF CONTRACT

          78.     Plaintiff re-alleges and incorporates by reference the allegations contained in

   paragraphs 1-51 as if fully set forth herein.

          79.     Plaintiff had a contractual relationship with Defendant. Defendant offered to sell

   Plaintiff a total weigh of 2 carats of diamonds.

          80.     Plaintiff accepted this offer and purchased the jewelry.

          81.     The contractual relationship was supported by consideration by and for all parties.

          82.     Plaintiff satisfied all of his obligations under the contractual relationship.

          83.     Defendant did not.

          84.     Defendant breached its obligations by selling Plaintiff a diamond set that weighed


                                                   Page 16 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 17 of 18




   less than what Plaintiff bargained for.

          85.      Defendant was the proximate cause of Plaintiff’s damages, in that Plaintiff did not

   receive the weight of the diamond that he paid for.

                                        PRAYER FOR RELIEF

   WHEREFORE, Plaintiff prays for a judgment:

                a. Certifying the National Class and Florida Class as requested herein;

                b. Awarding declaratory relief as permitted by law or equity;

                c. Awarding Plaintiffs and consumers in the Class damages;

                d. Awarding restitution and disgorgement of Defendant’s revenues to Plaintiffs and

          consumers in the Class;

                e. Awarding attorneys’ fees and costs; and

                f. Providing such further relief as may be just and proper.

                                     DEMAND FOR JURY TRIAL

      Plaintiff respectfully demands a jury trial as to all claims so triable.

   DATED: August 21, 2021.


                                          Respectfully submitted,

                                             By: /s/ Michael A. Citron
                                             Michael A. Citron, Esq.
                                             Florida Bar No. 105083
                                             MAC LEGAL, P.A.
                                             4601 Sheridan Street, Suite 205
                                             Hollywood, Florida 33021
                                             Telephone: (954) 395-2954
                                             Email: Michael@maclegalpa.com – Correspondence
                                             Email: Service@maclegalpa.com – Service Address

                                             Igor Hernandez, Esq.
                                             Florida Bar No. 106386
                                             CORNISH HERNANDEZ GONZALEZ, PLLC
                                             2525 Ponce de Leon Blvd, Suite 300

                                                 Page 17 of 18
Case 1:21-cv-23038-MGC Document 1 Entered on FLSD Docket 08/23/2021 Page 18 of 18




                                Coral Gables, Florida 33134
                                Telephone: (305) 780-6058
                                Email: service@CHGLawyers.com
                                Email: ihernandez@chglawyers.com

                                Ely R. Levy, Esq.
                                Florida Bar No. 15452
                                Venessa Valdes Solis, Esq.
                                Florida Bar No. 77122
                                LEVY & PARTNERS, PLLC
                                3230 Stirling Road, Suite 1
                                Hollywood, Florida 33021
                                Telephone: (954) 727-8570
                                Email: elevy@lawlp.com – Service Address
                                Email: venessa@lawlp.com – Service Address
                                Email: Maritza@lawlp.com – Service Address




                                    Page 18 of 18
